DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 11, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (U.S. 2017/0347093), hereinafter Yu.

	Regarding claim 1, Yu discloses an image decoding method performed by an image decoding apparatus, the method comprising: 
	deriving an intra prediction mode of a current block ([0074] and [0077]); 
	selecting a reference sample line from a plurality of reference sample lines of the current block ([0109] and fig. 7B); 

	deriving one or more reference samples for intra prediction of the current block based on the filtered reference sample line ([0013], fig. 4, #404, fig. 6, #622, fig. 7A); and 
	generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample ([0109] and fig. 7B). 

	Regarding claim 6, Yu discloses the method of claim 1, wherein the reference sample line used for configuring the reference sample of the current block is selected based on an indicator signaled in a bitstream (Yu [0084]). 

	Regarding claims 7 and 16, Yu discloses the method of claims 1 and 11, 
	wherein the reference sample line used for configuring the reference sample of the current block is selected as the first reference sample line adjacent to the current block, in response to an upper boundary of the current block corresponding to a boundary of a current coding tree block to which the current block belongs (Yu fig. 7A). 

	Regarding claim 11, Yu discloses an image encoding method performed by an image encoding apparatus, the method comprising: determining an intra prediction mode of a current block; selecting a reference sample line from a plurality of reference sample lines of the current block; filtering the selected reference sample line in response to the selected reference sample line being a first reference sample line, the first reference sample line being immediately adjacent to the current block; deriving one or more reference samples for intra prediction of the current block based on the filtered reference 

	Regarding claim 20, Yu discloses a non-transitory computer-readable recording medium storing a bitstream (Yu [0131]) which is generated by an image encoding method, wherein the image encoding method comprises determining an intra prediction mode of a current block; selecting a reference sample line from a plurality of reference sample lines of the current block; filtering the selected reference sample line in response to the selected reference sample line being a first reference sample line, the first reference sample line being immediately adjacent to the current block; deriving one or more reference samples for intra prediction of the current block based on the filtered reference sample line; and generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample (see claims 1, 11 and Remarks below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim et al. (U.S. 2013/0170546), hereinafter Kim.

	Regarding claims 2 and 12, Yu discloses the method of claims 1 and 11, 
	wherein the intra prediction mode of the current block is derived using an MPM list generated based on intra prediction modes of neighboring blocks of the current block (Yu [0036]).
	Yu does not explicitly disclose the neighboring blocks are a below-left block and an upper-right block of the current block.
	However, Kim teaches the neighboring blocks are a below-left block and an upper-right block of the current block (Kim [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s method with the missing limitations as taught by Kim to increase compression efficiency of intra prediction mode encoding and decoding (Kim [0002]).

Regarding claims 3 and 13, Yu in view of Kim teaches the method of claims 2 and 12, wherein the MPM list comprises MPM candidates derived using statistic values of the intra prediction modes of the neighboring blocks, and the statistic values are a maximum value and a minimum value (Kim [0012]). 
	The same motivation for claim 2 applies to claim 3.



	Regarding claim 15, Yu in view of Kim teaches the method of claim 14, wherein information indicating a same MPM candidate as the intra prediction mode of the current block among the plurality of MPM candidates (Kim [0091]) is encoded into the bitstream (Yu [0084]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and Liu et al. (U.S. 2017/0353719), hereinafter Liu.

Regarding claim 5, Yu in view of Kim teaches the method of claim 4, 
	the intra prediction mode of the current block is derived as an MPM candidate selected based on information indicating one among the plurality of MPM candidates, in response to the selected MPM list being composed of a plurality of MPM candidates (Yu [0038]). 
	Yu in view of Kim does not explicitly disclose wherein the intra prediction mode of the current block is derived as the one MPM candidate, in response to the selected MPM list being composed of one MPM candidate.
	However, Liu teaches wherein the intra prediction mode of the current block is derived as the one MPM candidate, in response to the selected MPM list being composed of one MPM candidate (Liu [0029]).
.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liu.

	Regarding claims 9 and 18, Yu in view of Liu teaches the method of claims 1 and 11, 
	wherein the intra prediction for the current block is performed by a weighted sum of reference samples adjacent (Yu [0101] and Liu [0016]) to a longer side among width and height of the current block (Yu [0024] and Liu [0068]), in response to the current block being non-square (Yu [0024] and Liu [0068]) and the intra prediction mode is a DC mode (Yu [0117] and Liu [0029]). 
	The same motivation for claim 5 applies to claim 9.

	Regarding claims 10 and 19, Yu in view of Liu teaches the method of claims 9 and 18, wherein the weighted sum is calculated using a right-shift operation based on a length of the longer side among width and height of the current block (Yu [0104]). 

Remarks
The Examiner would like to note that the specific encoding method steps of claim 20 do not have to be given weight because there is no functional relationship between the medium and the bitstream (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable medium serves as a support for the data (i.e. the bitstream) which is not used by the non-transitory computer-readable medium for any other purpose. However, in the interest of compact .

Response to Arguments
Applicant's arguments filed 9/24/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 8-10 of the Applicant’s Response, the Applicant argues that Yu does not disclose the amended reference line and filtering limitations of the amended independent claims.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of the current claim language “filtering…in response to the selected reference sample line being a first reference sample line”, the independent claims only require filtering to be performed in response to a first reference sample line being immediately adjacent to the current block. Yu discloses selecting an immediately adjacent reference line for intra prediction ([0076] and fig. 7A) and then performing filtering on reconstructed data (figs. 4 and 6). Moreover, Yu discloses filtering the top or left side of the prediction block ([0038], which further describes the filtering process of paragraph [0072]) and then performing intra prediction on the filtered samples ([0039], which further describes the intra prediction process of paragraph [0034]). The claim language appears to be broader than what the Applicant is arguing. Therefore, Yu discloses the limitations of the amended independent claims under the broadest reasonable interpretation of the current claim language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marpe et al. (U.S. 2013/0300591) discloses a weighted sum for a rectangular block and DC prediction ([0253]). Li et al. (U.S. 2019/0141318) discloses filtering the selected reference sample line ([0009]). Yoo et al. (U.S. 2019/0200011) discloses filtering reference sample lines ([0367]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW K KWAN/Primary Examiner, Art Unit 2482